


115 HRES 705 : Impeaching Donald John Trump, President of the United States, of high misdemeanors.
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 705
IN THE HOUSE OF REPRESENTATIVES

January 19, 2018
Mr. Al Green of Texas submitted the following resolution; which was laid on the table

RESOLUTION
Impeaching Donald John Trump, President of the United States, of high misdemeanors.

 
That Donald John Trump, President of the United States, is unfit to be President, unfit to represent the American values of decency and morality, respectability and civility, honesty and propriety, reputability and integrity, is unfit to defend the ideals that have made America great, unfit to defend liberty and justice for all as extolled in the Pledge of Allegiance, is unfit to defend the American ideal of all persons being created equal as exalted in the Declaration of Independence, is unfit to ensure domestic tranquility, promote the general welfare and secure the blessings of liberty to ourselves and our posterity as lauded in the preamble to the United States Constitution, is unfit to protect government of the people, by the people, for the people as elucidated in the Gettysburg Address, and is impeached for high misdemeanors, and that the following article of impeachment be exhibited to the Senate: Article of Impeachment exhibited by the House of Representatives of the United States, in the name of itself and of the people of the United States, against Donald John Trump, President of the United States, in maintenance and support of its impeachment against him for high misdemeanors committed as President constituting harm to American society to the manifest injury of the people of the United States: 
Article I 
In his capacity as President of the United States, unmindful of the high duties of his high office, of the dignity and proprieties thereof, and of the harmony, and respect necessary for stability within the society of the United States, Donald John Trump has with his bigoted statements done more than simply insult individuals and groups of Americans, he has harmed the American society by attempting to convert his bigoted statements into United States policy and by associating the presidency and the people of the United States with bigotry on one or more of the following occasions: On January 27, 2017, Donald John Trump issued Executive Order 13769 providing for a partial shutdown of immigration from mainly Muslim countries to fulfill a bigoted campaign promise that read as follows: DONALD J. TRUMP STATEMENT ON PREVENTING MUSLIM IMMIGRATION (New York, NY) December 7th, 2015—Donald J. Trump is calling for a total and complete shutdown of Muslims entering the United States until our country’s representatives can figure out what's going on, thereby attempting to convert a bigoted campaign promise into United States policy, associating the presidency and the people of the United States with bigotry, thereby casting contempt upon Muslims, inciting hate and hostility, and sowing discord among the people of the United States on the basis of religion. 
On July 26, 2017, Donald John Trump made a public statement substantially as follows: After consulting with my Generals and military experts, please be advised that the United States Government will not accept or allow Transgender individuals to serve in any capacity in the U.S. Military. Our military must be focused on decisive and overwhelming victory and cannot be burdened with the tremendous medical costs and disruption that transgender in the military would entail, thereby attempting to convert his bigoted statement into United States policy, associating the presidency and the people of the United States with bigotry, thereby casting contempt on transgender individuals, inciting hate and hostility, and sowing discord among the people of the United States on the basis of gender. On August 15, 2017, Donald John Trump made a widely-published statement characterizing a group of anti-Semites, bigots, racists, white nationalists, and Ku Klux Klansmen who rallied in Charlottesville, Virginia, as very fine people, thereby associating the presidency and the people of the United States with bigotry. 
On October 7, 2017, hate groups returned to Charlottesville, Virginia, at the statue of Robert E. Lee, the Confederate general, chanting You will not replace us! after having chanted in their August Charlottesville rally that Jews will not replace us!. Since this event on October 7, the President has made widely-published statements about many issues, including the National Football League, but has not made one widely-published statement condemning the hate groups for returning to the place where an innocent person lost her life at the hands of hate. On January 11, 2018, Donald John Trump held a meeting with a bipartisan group of Congressional leaders that focused primarily on legislation that would provide a statutory protected status for individuals brought to the United States without documentation. At this meeting, as has been widely-published, Donald John Trump made references to people from s-h-i-t-h-o-l-e (or s-h-i-t-h-o-u-s-e) countries. He also questioned why we need more Haitians or people from African countries, proclaiming that we should take them out. Donald John Trump then suggested that Norwegians were better suited to be immigrants to this country, thereby casting contempt on citizens and noncitizens who were welcomed here by previous Presidents due to natural disaster and civil unrest, thereby attempting to convert his bigoted statements into United States policy, associating the presidency and the people of the United States with bigotry, inciting hate and hostility, and sowing discord among the people of the United States on the basis of national origin. 
In all of this, the aforementioned Donald John Trump has, by his statements, brought the high office of President of the United States in contempt, ridicule, disgrace and disrepute, has sown discord among the people of the United States, has demonstrated that he is unfit to be President, and has betrayed his trust as President of the United States to the manifest injury of the people of the United States, and has committed a high misdemeanor in office. Therefore, Donald John Trump by causing such harm to the society of the United States is unfit to be President and warrants impeachment, trial, and removal from office. 

